Citation Nr: 0731036	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to September 19, 2001, 
for the grant of service connection and award of compensation 
for tinnitus, to include whether there was clear and 
unmistakable error (CUE) in a November 2000 rating decision 
which denied service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1969, and from September 1973 to September 1975.

This matter comes to the Board of Veterans Appeals (Board) 
from a January 2003 rating decision of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for tinnitus and assigned a 
10 percent rating effective September 19, 2002.  In an August 
2003 rating decision, the RO determined that the proper 
effective date of service connection was September 19, 2001.  
The veteran has continued his appeal.  Although not noted as 
a separate issue, the March 2004 statement of the case and 
the September 2004 addressed the question of CUE in the 
November 2000 rating decision; therefore, that aspect of the 
appeal is properly before the Board at this time.


FINDINGS OF FACT

1.  A November 2000 rating decision denied service connection 
for tinnitus.  The veteran did not perfect an appeal from 
that decision, and it became final.

2.  The November 2000 rating decision erroneously failed to 
consider VA and service department medical evidence 
constructively of record, but the error did not manifestly 
change the outcome; the ultimate decision was reasonably 
supported by evidence actually and constructively then of 
record and prevailing legal authority. 

3.  The claim for service connection for tinnitus which 
resulted in the grant of service connection was received 
September 19, 2002; service connection was granted effective 
one year prior to that claim, September 19, 2001.  
CONCLUSIONS OF LAW

1.  There was no CUE in the denial service connection for 
tinnitus in the November 2000 final rating decision.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2007). 

2.  The criteria for an effective date earlier than September 
19, 2001, for the grant of service connection and award of 
compensation for tinnitus have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.   

In August 2006, the veteran was sent a letter notifying him 
of the information and evidence needed to substantiate his 
earlier effective date claim, and of his and VA's respective 
duties for obtaining evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was told to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although 
provided after the assignment of the rating and effective 
date in question, the Federal Circuit held that 38 U.S.C. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a claim 
upon receipt of a notice of disagreement with the effective 
date assigned by a RO for a compensation award.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, 
once a decision has been made awarding service connection, a 
disability rating, and an effective date, § 5103(a) notice 
has served its purpose, as the claim has already been 
substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
He has now received notice, and has not alleged any prejudice 
resulting from timing of notice errors.  Thus, there is no 
evidence that any notification error affected the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  He was provided a VA examination with respect to 
his tinnitus.  An examination is not necessary in connection 
with the earlier effective date claim, because the 
examination could not show evidence of the veteran's past 
disability.  Although a VA record dated in July 1991 has not 
been obtained, the relevant content was summarized in a 2002 
VA examination, and the actual report is not necessary for 
this decision.  He has not identified any potentially 
relevant evidence that has not been submitted.  

Thus, VA has sufficiently satisfied its duties to inform and 
assist the claimant in the development of his claim, and he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Earlier effective date

In general, the effective date of a grant service connection 
and award of compensation will be the day following 
separation from service, or the date entitlement arose, if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).

In a November 2000 rating decision, the RO denied service 
connection for tinnitus.  A notice of disagreement was 
received in November 2000, but the veteran did not respond to 
a statement of the case furnished in December 2000.  
Accordingly, in the absence of a timely substantive appeal, 
an appeal was not perfected, and the November 2000 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200.  The "purpose of the rule of finality is 
to preclude repetitive and belated readjudication of 
veterans' benefits claims."  Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002).  There are only two exceptions 
to the rule of finality of VA decisions, i.e., challenges 
based on clear and unmistakable error (CUE) in a prior, final 
decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims 
based on new and material evidence (38 U.S.C.A. § 5108).  Id.  

Where there has been a prior final denial, the effective date 
of an award of VA benefits, based on new and material 
evidence, must be based on the date the VA received the 
particular application for which the benefits were granted.  
Washington v. Gober, 10 Vet. App. 391 (1997); 38 C.F.R. § 
3.400(q), (r).  The veteran's claim for service connection 
for tinnitus was received in September 2002.  The RO granted 
service connection in January 2003, with a 10 percent rating 
assigned, effective September 19, 2001, the date his claim 
was received.  

The veteran disagreed with the effective date, arguing that 
an earlier effective date of one year was warranted based on 
liberalizing legislation.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114(a) (2007).  He cited to the 1976 amendment 
to diagnostic code 6260, which provided for a compensable 
rating for persistent tinnitus as symptom of head injury, 
concussion or acoustic trauma, and the 1999 amendment, which 
provided that recurrent tinnitus warranted a 10 percent 
rating, as applicable liberalizing regulations.  However, the 
veteran's grant of service connection for tinnitus was not 
based on liberalizing legislation; it was based on new and 
material evidence providing a nexus to service.  Moreover, 
there was no liberalizing legislation between the date of the 
final denial in 2000 and the decision granting service 
connection in January 2003.  Nevertheless, in an August 2003 
rating decision, he was granted an earlier effective date to 
September 19, 2001, one year prior to his date of claim, on 
the basis of liberalizing legislation; as the law only 
provides for a one year retroactive award in such 
circumstances, this matter need not be further discussed.  
See 38 C.F.R. § 3.114.  

Thus, the only possible recourse for an earlier effective 
date is a CUE claim.  See Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005).  The veteran claims CUE in the November 
2000 rating decision, insofar as it failed to grant service 
connection and a compensable rating for tinnitus.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  To establish CUE in a prior, final 
decision, all three of the following criteria must be met:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the 
error must be of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  

A disagreement with how the evidence is weighed and evaluated 
is not clear and unmistakable error.  See Baldwin v. West, 13 
Vet. App. 1 (1999); Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Similarly, a breach of the duty to assist cannot 
constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  In addition, a determination that there was CUE must 
be based upon the record and the law that existed at the time 
of the prior adjudication in question.  See Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001).  

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection and award 
of compensation for tinnitus, on the basis of CUE in a 
November 2000 rating decision which denied service connection 
for tinnitus.  He states that the November 2000 rating 
decision was erroneous, because it failed to consider 
relevant VA medical evidence, and relied upon a VA 
examination, which also failed to consider such evidence.  

Initially, with respect to the veteran's recent submission of 
several lay statements, attesting to the presence of tinnitus 
since service, the Board observes that service connection has 
been granted for tinnitus.  As such, it is presumed that 
tinnitus began in service.  However, a claim must be filed in 
order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2006); 
see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In 
particular, there is no provision in the law for awarding an 
earlier effective date based simply on the presence of the 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(the mere presence of medical evidence of a condition does 
not establish an intent on the part of the veteran to seek 
service connection for the disability).  

At the time of the November 2000 rating decision, the 
pertinent evidence before the rating board consisted of 
service medical records pertaining to the veteran's period of 
active duty from 1961 to 1969, and a VA examination in July 
2000 with a supplemental opinion dated in October 2000.  Also 
of record were other medical records, which did not mention 
tinnitus.  The veteran had not actually filed a claim for 
service connection for tinnitus at that time, and the record 
did not contain any allegations from him that tinnitus was of 
service onset, or due to service.  The service medical 
records did not include any reference to the presence of 
tinnitus.  

According to the July 2000 VA examination report, the veteran 
reported a history of military noise exposure (jet engine 
noise, combat).  The examination report noted that the 
veteran reported bilateral tinnitus of 2 years' duration; 
prior to that, tinnitus had been periodic.  In the October 
2000 opinion, the examiner reviewed the claims file and noted 
that hearing loss was found in service, and that his history 
of noise exposure was consistent with hearing loss.  However, 
tinnitus was not noted in the claims file at any time.  It 
would have been consistent for the veteran to have reported 
tinnitus during the period in which his hearing loss started.  
Based on that, and the veteran's history, as reported on the 
examination, the examiner concluded that it was unlikely that 
tinnitus was related to the veteran's military noise 
exposure.  

Subsequent to that opinion and to the November 2000 rating 
decision, additional service medical records, pertaining to 
the veteran's subsequent National Guard service, were 
received, as were additional VA medical records.  These 
include a November 1999 VA audiology evaluation, which noted 
that bilateral tinnitus had been more noticeable since his 
retirement.  In addition, an August 1979 periodic National 
Guard examination noted a "[h]istory of Tinnitus - 
progressive."  Finally, according to a 2002 VA examination 
report, VA medical records also included a July 1991 
audiology evaluation, which noted constant tinnitus.  (A 
pertinent summary of this audiology evaluation report was 
recorded in the 2002 VA examination report; it is not 
essential to actually review the document for the CUE 
decision.)  All of these records are considered 
constructively in the possession of VA adjudicators, 
regardless of whether those records are physically on file.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, it 
was erroneous for the RO to have failed to obtain and 
consider these records in connection with the 2000 rating 
decision.  

However, although this is evidence that at least some of the 
correct facts, as they were known at the time, were not 
before the adjudicator, as noted above, in order for CUE, the 
error must also be undebatable; and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  Of particular importance in this case 
is the requirement that the error would have manifestly 
changed the outcome at the time it was made; in other words, 
that, but for the error, the result would have been 
manifestly different.  

In this case, at the time of the 2000 decision, as alluded to 
above, the veteran had actually not filed a claim for service 
connection for tinnitus.  He had submitted no allegations 
that he had suffered from tinnitus since service, or that he 
had had tinnitus at any time during service.  The evidence 
constructively of record included a 1979 report of a history 
of tinnitus; however, this record did not indicate that 
tinnitus had been present during active duty.  The 1991 and 
1999 VA audiology reports similarly reported a history of 
tinnitus, with no relationship to service claimed.  

The examiner in 2002, who did review these records, concluded 
that the veteran reported constant bilateral tinnitus since 
military service, after noise exposure to jet engines.  
However, there were no such allegations of record, actually 
or constructively, at the time of the 2000 examination or 
rating decision.  The 2002 examiner observed that the 1991 VA 
audiology report noted constant bilateral tinnitus, worse on 
the right, and compared this with a September 1969 ENT 
consultation indicating that the veteran had high frequency 
hearing loss, especially on the right, due to noise exposure.  
This examiner noted that tinnitus was most often the initial 
symptom of hearing loss, and usually occurred concomitantly 
with such a loss.  The examiner said that it would not be 
uncommon for an otolaryngologist to fail to indicate mild 
tinnitus since patients were often informed that there was 
nothing that could be done about it.  He opined that because 
the veteran was service-connected for hearing loss due to in-
service nose exposure, more likely than not, tinnitus was 
also a result of noise exposure during service.  

Thus, while evidence showing tinnitus after active duty, in 
1979, 1991, and 1999 was before this examiner, all of these 
records were after service.  Both the 2000 and the 2002 
examiner's opinions were ultimately based on the veteran's 
history, and a presumed behavioral construct which had little 
to do with the medical feasibility of whether tinnitus was of 
service onset.  The 2000 examiner noted, in essence, that 
while it would have been consistent for the veteran to have 
reported tinnitus at the same time that his hearing loss had 
begun, he had not done so, and based on this, and the history 
reported on the examination, tinnitus was unlikely related to 
in-service noise exposure.  The 2002 examiner opined that 
while tinnitus usually occurred concomitantly with hearing 
loss, it would not be uncommon for this to go unreported, as 
a patient was often informed that nothing could be done about 
it.  Both of these are reasonable behavioral assumptions.  
However, the 2002 examiner also had the benefit of the 
veteran's history, specifically reported at the time of the 
examination, of the presence of tinnitus since service, as 
well as an opinion from a private doctor, dated in 2002, that 
sensorineural hearing loss accounted for the veteran's 
complaints of tinnitus.  In 2000, the examiner did not have 
any such history or opinion, nor was any such history or 
opinion before the rating board at the time of the 2000 
rating decision.  

Thus, based on these factors, the Board finds that the RO 
erroneously failed to consider VA and service department 
medical records in existence at the time of the 2000 rating 
decision, or to obtain an examination based on those records, 
but that the presence of the records would not have 
manifestly changed the outcome, as, even with those records, 
there was still no evidence of the presence of tinnitus 
during active duty, either lay or medical, of record at that 
time.  Hence, there was no CUE in the November 2000 decision, 
in denying service connection for tinnitus.  See 38 U.S.C.A. 
§ 5109A.  


ORDER

A November 2000 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
and award compensation for tinnitus.  

Entitlement to an effective date prior to September 19, 2001, 
for the grant of service connection and award of compensation 
for tinnitus is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


